Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the amendment filed on 11/08/2021.
Claim 1 is cancelled by the Applicants.
Claims 2-18 added by the Applicants.
Claims 2-18 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,824,065 and USPN 10,754,919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of controlling and stablizing otherwise unstable periodic orbits (UPOs) of chaotic systems onto cupolets. The method/system includes in part the following steps “…provide the first visitation sequence to the exchange function circuitry, the exchange function circuitry configured to produce a first control sequence in response to the first visitation sequence, apply the first control sequence to a second chaotic system to stabilize onto a second cupolet and produce a second visitation sequence, provide the second visitation sequence to the exchange function circuitry, the exchange function circuitry configured to produce a second control sequence in response to the second visitation sequence, apply the second control sequence to the first chaotic system, wherein the second control sequence maintains the first cupolet and the second cupolet in a first entangled state, apply a third control sequence to the first chaotic system to steer the first chaotic system to a third visitation sequence based on a message bit stream, provide the third visitation sequence to the exchange function circuitry, the exchange function circuitry configured to produce a fourth control sequence in response to the third visitation sequence, and apply the fourth control sequence to the second chaotic system to produce a fourth visitation sequence as an encryption of the message bit stream” as recited in claim 2, 
“…provide the first visitation sequence to the exchange function circuitry, the exchange function circuitry configured to produce a first control sequence in response to the first visitation sequence, apply the first control sequence to a second chaotic system to stabilize onto a second cupolet and produce a second visitation sequence, provide the second visitation sequence to the exchange function circuitry, the exchange function circuitry configured to produce a second control sequence in response to the second visitation sequence, apply the second control sequence to the first chaotic system, wherein the second control sequence maintains the first cupolet and the second cupolet in a first entangled state, apply a third control sequence to the first chaotic system to steer the first chaotic system to a third visitation sequence based on an encrypted message bit stream, and provide the third control sequence to the inverse exchange function circuitry, the inverse exchange function circuitry configured to produce a fourth visitation sequence in response to the third control sequence, the fourth visitation sequence corresponding to a decryption of the encrypted message bit stream” as recited in claim 8
 “…transforming the first visitation code based on an exchange function to produce a second control code; applying the second control code to the second cupolet to produce a second visitation code; transforming the second visitation code based on the exchange function to produce the first control code; applying the first control code to the first cupolet for a second time; applying a third control code to the first cupolet to produce a third visitation code based on a message bit stream; transforming the third visitation code based on the exchange function to produce a fourth control code; and applying the fourth control code to the second cupolet to produce a fourth visitation code as an encryption of the message bit stream” as recited in claim 14.  The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20030182246 A1 discloses this invention relates to the application of techniques based upon the mathematics of fractals and chaos in various fields including document verification, data encryption and weather forecasting. The invention also relates, in one of its aspects, to image processing.


US 20080307240 A1 discloses An electronic circuit including a power managed circuit (2610), and a power management control circuit (3570) coupled to the power managed circuit (2610) and operable to select between at least a first operating performance point (OPP1) and a second higher operating performance point (OPP2) for the power managed circuit (2610), each performance point including a respective pair (Vn, Fn) of voltage and operating frequency, and the power management control circuit (3570) further operable to control dynamic power switching of the power managed circuit (2610) based on a condition wherein the power managed circuit (2610) at a given operating performance point has a static power dissipation (4820.1), and the dynamic power switching puts the power managed circuit in a lower static power state (4860.1) that dissipates less power than the static power dissipation (4820.1).




Hunt, Brian R., and Edward Ott. Discloses Invariant sets embedded in a chaotic attractor can generate time averages that differ from the average generated by typical orbits on the attractor. Motivated by two different topics namely, controlling chaos and riddled basins of attraction!, we consider the question of which invariant set yields the largest optimal! Value of an average of a given smooth function of the system state. We present numerical evidence and analysis that indicate that the optimal average is typically achieved by a low-period unstable periodic orbit embedded in the chaotic attractor. In particular, our results indicate that, if we consider that the function to be optimized depends on a parameter g, then the Lebesgue measure in g corresponding to optimal periodic orbits of period p or greater decreases exponentially with increasing p. Furthermore, the set of parameter values for which optimal orbits are nonperiodic typically has zero Lebesgue measure.

Basso, Michele, et al. discloses A standard target in controlling chaos is the stabilization of one of the unstable periodic orbits (UPOs) embedded in the chaotic attractor. In this paper a new approach for the design of controllers ensuring small signal input output L2-stability of periodic orbits in a class of nonlinear systems is proposed. A classical criterion due to Freedman and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193